Title: To George Washington from Major General Johann Kalb, 2 June 1779
From: Kalb, Johann
To: Washington, George


        
          Camp Middle Brook June 2d 1779.
        
        By the letter your Excellency honored me with the 28th may it appears that the forces of the Enemy on Rhode Island Newyork,
        
          
            Long & Staten Islands consist yet of about
            15000
          
          
            They have in Cheasapeak Bay
             2000
          
          
            I Suppose them to have in Georgia
             4000
          
          
            If they receive from Europe as they Expect, no less then
             5000
          
          
            Their forces employed against the United states will amount to
            26000
          
        
        Besides their Troops in Canada on the Lakes, and the Indians that may join them from different parts & Nations.
        Our own forces in New Jersey, Newyork Connecticut and Rhode

Island States, what we may bring into the field against their main army, I conceive to be not above 12000 (more or less can not make a material difference) few recruits being expected, & those of Virginia to be employed by Gl Scott, and those Troops employed in Georgia being at too Great a distance from us to be ordered here, if even the Enemies withdrew their forces from the Southern States.
        The Enemy with thier free navigation (as long as it will last) may collect all their army in a few days even before we can get intelligence thereof. Therefore I Set down that they have 26000 Men against less then half this Number.
        For these reasons I think it becomes us to be on the defensive (except Circumstances change) on North river and as near the Enemy as may be consistent with prudence, The militia to be allways in Readiness at the shortest warning, to turn out for the defense of their own States, our main army to observe the movement of the Enemy and to follow them, if they attempted anything against the Middle States, the most essential part is the defense of the north River, possibly they may try to possess themselves of it to join the Tory and Indian party to the Northward. Whatever may be their meaning and dessign of their present movements, it is certain that they must consider Newyork Rhode, Long & Staten Islands as their principal Ports Therefore I hardly believe that they would weaken them considerably for distant Expeditions.
        I am unacquainted with the means of Supplying our army with Provisions but Should think it difficult if the army was stronger then it is.
        I flater myself that if we can prevent the Enemies from extending their conquests during this campaign, they will give up the contest and offer peace on Such Terms as may be acceptable.
        
          The Baron de Kalbm. Gl
        
      